PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $6.00 on an unpaid invoice *227sent to the Guthrie Center for services rendered at Charleston General Hospital. Respondent acknowledges the validity of the claim as evidenced by correspondence from the Director of Administrative Services.
As there were sufficient funds remaining in respondent’s appropriation for the fiscal year in question from which the obligation could have been paid, the Court hereby makes an award to the claimant in the amount requested.
Award of $6.00.